Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered March 27, 1995, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have examined the record and find that the defendant’s plea of guilty was knowingly and voluntarily entered (see, People v Harris, 61 NY2d 9). Moreover, we find that the defendant received the effective assistance of counsel (see, People v Baldi, 54 NY2d 137).
The defendant’s remaining contention is without merit (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Miller, Copertino, Santucci and Hart, JJ., concur.